Pursuant to Ind.Appellate Rule 65(D),

                                                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                                  Aug 14 2012, 8:54 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                         CLERK
                                                                       of the supreme court,
                                                                       court of appeals and
                                                                              tax court




ATTORNEY FOR APPELLANT:                                    ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                          GREGORY F. ZOELLER
Marion County Public Defender Agency                       Attorney General of Indiana
Indianapolis, Indiana
                                                           RYAN D. JOHANNINGSMEIER
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

SADEEQ DANBALA,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 49A04-1201-CR-27
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Lisa F. Borges, Judge
                             Cause No. 49G04-1006-FB-49661


                                         August 14, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                       Case Summary

          Sadeeq Danbala (“Danbala”) appeals the revocation of his probation, presenting the

sole issue of whether there is sufficient evidence to support the revocation. We affirm.

                                Facts and Procedural History

          On March 11, 2011, Danbala pled guilty to Sexual Misconduct with a Minor, as a

Class C felony.1 He received an eight-year sentence, with six years suspended. He was also

placed on probation, with sex offender conditions, for three years. Among the conditions of

Danbala’s probation were that he was required to “attend, actively participate in and

successfully complete an approved sex offender treatment program as directed by the

probation department” and maintain a single, verifiable residence in Marion County. (App.

70.)

          On November 22, 2011, the State filed a Notice of Probation Violation alleging that

Danbala had committed four probation violations. On January 4, 2012, the trial court

conducted an evidentiary hearing and found that Danbala had violated two terms of his

probation, by failing to complete sex offender therapy and failing to maintain a single,

verifiable residence. The trial court revoked Danbala’s probation and ordered that he serve

his suspended sentence. Danbala now appeals.

                                   Discussion and Decision

          Danbala challenges the sufficiency of the evidence to support the revocation of his

probation, claiming that his odd work hours caused him to have difficulty getting to sex


1
    Ind. Code § 35-42-4-9.

                                               2
offender therapy sessions on time, and arguing that the evidence supported an inference that

he had maintained a residence at an apartment on Ashley Lane.

       A probation revocation hearing is in the nature of a civil proceeding and, therefore, a

violation need only be proven by a preponderance of the evidence. Washington v. State, 758

N.E.2d 1014, 1016 (Ind. Ct. App. 2001). In determining whether there is sufficient evidence

to support a probation revocation, we use the same standard of review as with other

sufficiency matters. Downs v. State, 827 N.E.2d 646, 651 (Ind. Ct. App. 2005), trans.

denied. We will consider only the evidence most favorable to the State, along with the

reasonable inferences that may be drawn therefrom. Id.

       Danbala was enrolled, upon referral by his probation officer, in a sex offender

treatment program at Concepts in Coping in Indianapolis. His therapist, Carolyn Potts

(“Potts”), testified that Danbala had, on September 27, 2011, signed a treatment contract

including behavioral standards of compliance. One standard required calling ahead to report

tardiness. Potts testified that, for the six weekly therapy sessions between October 13, 2011

and December 1, 2011, Danbala was on time on only one occasion. He was tardy to his first

session on October 13. He was forty minutes late to his October 27 session and one hour late

to the November 3 meeting. Danbala was warned that he would be denied access if he was

again tardy; however, on November 10, he arrived thirty-five minutes late and was denied

access. He was absent from subsequent sessions.2 In each instance, he had failed to call to


2
 When Danbala failed to appear on November 17, the probation department was alerted. When Danbala did
not appear or call on December 1, a termination letter was sent to the probation department.


                                                 3
provide an explanation for tardiness or absence. The State presented sufficient evidence to

establish by a preponderance of the evidence that Danbala violated a term of his probation.

        We need not decide whether there is also sufficient evidence that Danbala failed to

maintain a single, verifiable residence,3 because a trial court may revoke a person’s probation

upon evidence of the violation of any single term of probation. Washington v. State, 758

N.E.2d 1014, 1017 (Ind. Ct. App. 2001). There is sufficient evidence to support the

revocation of Danbala’s probation.

        Affirmed.

RILEY, J., and CRONE, J., concur.




3
 Jeanine Faulkner (“Faulkner”), Danbala’s probation officer, testified that she had visited Danbala’s reported
residence on eight occasions from August 26 through November 9, 2011. He was present only once, an
occasion when he had an appointment for residence verification. Upon initiating a search in November of
2011, Faulkner found that Danbala had minimal clothing, no bed, and no toothbrush at the residence.

                                                      4